10.

11.

12.

13:

14.

15.

16.

17.

NAME Barry G. Shargel
ADDRESS 68 Scott Avenue Staten Island, NY 10305
NUMBER 917-657-7340

coc

NONE

NAME: Marina Shargel

AGE: 36

ADDRESS: 68 Scott Avenue Staten Island, NY 10305
NAME: Shane Shargel (SON)

AGE: 2

ADDRESS: 68 Scott Avenue Staten Island, NY 10305
NAME: Ariana Shargel (DAUGHTER)

AGE: 11 Months

ADDRESS: 68 Scott Avenue Staten Island, NY 10305
NO QUESTION

Marina Shargel, Shane Shargel, Ariana Shargel
NONE

Director of Customer Relations

NONE

Touro College 2002 — 2006 Bachelors Degree
NONE

NONE

NONE

NO

FCS Capital, LLC 30 Montgomery Street Jersey CITY, NJ 07302
Not available at this time

Not available at this time

2016 $44,589

2017 $27,188
2018 $35,136
18.

19,

20.

21.

22.

23:

24,

25.

26.

27.

28.

29.

30.

31.

32:

33.

34.

35.

36.

37.

38.

39.

40.

2019 $34,182

$3,500
$5,000

Yes. 68 Scott Avenue Staten Island, NY 10305 $700 a month Marina V.
NO

NO

NO

NO

NO

NO

NO

Not available at this time
NO

NONE

Yes TD BANK
NO

NO

NO

NO

NO

NO

NO

NO

NO
41. NO

42. NO

43. NO

44, NO

45. NO

46. NONE

47. NONE

48. NO

49. YES

50. NO

51. NO

52. Not available at this time
53. NO

54. Yes

55. NO

56. NO

57. Not available at this time
58. NO

59. Bshargel@gmail.com
60. NO

61. Bshargel@gmail.com

62. NO
63. NO

64. NO

pry St VE pel -
